Citation Nr: 1523348	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  10-27 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an increased (compensable) disability rating (or evaluation) for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from December 1965 to April 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In October 2012 and June 2014, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 
11 Vet. App. 268 (1998).  An additional discussion of the AOJ's compliance with the Board Remands is included in the Duties to Notify and Assist section below.

This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

For the entire increased rating period on appeal, audiometric and speech recognition testing has revealed, at worst, Level II hearing acuity in the right ear and Level II hearing acuity in the left ear.  


CONCLUSION OF LAW

For the entire increased rating period, the criteria for a compensable rating for bilateral hearing loss have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.385, 4.3, 4.7, 4.10, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
 
In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, the Veteran was provided notice in April 2009, prior to the adjudication of the claim in May 2009.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, as well as of VA and the Veteran's respective duties for obtaining evidence.  The April 2009 notice letter also informed the Veteran how disability ratings and effective dates are assigned.  Thus, VA satisfied its duties to notify.   

VA also satisfied its duty to assist in the procurement of relevant records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records, VA audiology examination reports, a private audiology report, and lay statements.

VA further satisfied its duty to obtain a medical examination or opinion when required.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA audiology examinations in April 2009, March 2013 (pursuant to the October 2012 Board Remand), January 2015 (pursuant to the June 2014 Board Remand), and February 2015.  These examinations, taken together, are adequate for rating purposes.  The VA examiners reviewed the Veteran's medical history and complaints, and made clinical observations and findings regarding the severity of the disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes); see also Stegall, 11 Vet. App. at 268.

The Veteran also submitted an April 2010 private audiogram.  The private audiogram includes audiometric data and speech recognition scores.  The pure tone numerical ratings were listed in the reports in graph format.  See Kelly v. Brown, 
7 Vet. App. 471, 474 (1995) (noting that, because interpreting results from an audiometric graph involves fact finding, the Court is precluded from engaging in such fact finding in the first instance, and remanding in part because the Board did not discuss the results of the private audiometric testing); see also Savage v. Shinseki, 24 Vet. App. 249 (2011) (noting the Board may interpret results from a private audiometric graph, if it felt it had the expertise, and holding that the Board may not ignore such private audiometric test results that are of record).  The April 2010 private audiogram report will be considered for rating purposes and is sufficient for deciding the increased rating appeal.

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue addressed on the merits in this appeal.  Mayfield, 444 F.3d at 1328.  Hence, no further notice or assistance is required to fulfill VA's duties to notify and assist the Veteran in the development of the appeal adjudicated herein.

Analysis of an Increased Rating for Service-Connected Bilateral Hearing Loss

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).

In rating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

In Hart v. Mansfield, 21 Vet. App. 505, 511 (2007), the United States Court of Appeals for Veterans Claims (Court) recognized entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."

The Board has reviewed all the evidence in the Veteran's electronic file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran is in receipt of a noncompensable (0 percent) disability rating for the service-connected bilateral hearing loss under 38 C.F.R. § 4.85, Diagnostic Code 6100.  The Veteran is seeking a higher (compensable) rating for bilateral hearing loss for the increased rating period on appeal, and specifically contends that he is currently wearing hearing aids as a result of the hearing loss severity that is not adequately reflected in the VA examination reports.  See April 2010 Notice of Disagreement.

Ratings for bilateral defective hearing range from noncompensable (0 percent) to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests at the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz or Hz).  To evaluate the degree of disability from bilateral defective hearing, the rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85.  Pursuant to VA's rating schedule, the assignment of a disability rating for hearing impairment is derived by a purely mechanical application of the rating schedule to the numeric designations derived from the results of audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Table VIA, "Numeric Designation of Hearing Impairment Based Only on Pure Tone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the pure tone threshold average.  Table VIA will also be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of Section 4.86, described in the preceding paragraph.  38 C.F.R. § 4.85(c).  

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  Similarly, if the pure tone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral, and that numeral will be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).

The most relevant evidence for this claim consists of the Veteran's lay statements, the VA examination reports, a private audiology report, and VA treatment records.  VA treatment reports note the Veteran's audiology treatment and use of hearing aids.  The VA treatment record does not include audiometric and speech recognition test scores.  The VA examination reports include more specifically measured, audiometric test scores and speech recognition test scores; therefore, the VA examination test results are more probative evidence for rating bilateral hearing loss than general statements regarding difficulty hearing or general characterizations as to the level of hearing or hearing loss.  A private audiology record also reflects audiometric test scores that the Board has relied on in this rating decision, as well as speech recognition test scores that the Board has considered in the rating (to determine whether a higher rating would be warranted if such test scores reflected Maryland CNC testing or whether the duty to assist required requesting clarification from the private examiner as to whether the Maryland CNC test was used for speech recognition testing).

For the entire increased rating period on appeal, the Board finds that the weight of the competent and probative lay and medical evidence demonstrates that a compensable rating for bilateral hearing loss is not warranted for any period.  At a VA audiology evaluation in April 2009, pure tone thresholds, in decibels, were as follows: 




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
25
30
35
35
31
LEFT
25
30
35
55
36

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 94 percent in the left ear.  Applying the April 2009 findings to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the right ear and Level I hearing loss in the left ear, which warrants a noncompensable (0 percent) rating under Table VII.  38 C.F.R. § 4.85. 

The Veteran underwent private audiometric testing in April 2010.  While the private audiometric examinations in this report do not include the pure tone thresholds in numerical format, but are reported in graphical representation, the Board is able to interpret these graphical representations of audiometric data and convert it to numerical data in its role as a fact finder.  See Kelly, 7 Vet. App. at 474; see also Savage, 24 Vet. App. at 249. 

It is unclear whether the documented speech discrimination percentages in April 2010 private examination report were obtained using Maryland CNC testing as required by regulation.  See 38 C.F.R. § 4.85(a).  The April 2010 private audiology report does include a handwritten note that the pure tone averages are Maryland CNC.  The Board will assume, arguendo, that the speech discrimination percentages were also derived using Maryland CNC testing, to determine whether the results would warrant a compensable rating and, if so, would also warrant further assistance to determine from the private audiology examiners which type of speech discrimination testing was used (see Savage at 249); however, even assuming that the speech recognition scores were derived using Maryland CNC testing, the Board finds that even the lowest speech discrimination results (88 percent, bilaterally) would not warrant a compensable rating for bilateral hearing loss for any period.

The April 2010 private audiogram records pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
40
35
50
55
45
LEFT
35
35
45
60
44

Speech recognition scores in April 2010 were measured, at worst, at 88 percent bilaterally, although it is unclear whether the documented speech discrimination percentages were obtained using Maryland CNC testing as required by regulation.  See 38 C.F.R. § 4.85(a).  Even if the Board were to assume that the April 2010 private audiology examination included speech discrimination percentages using Maryland CNC testing, these results would not warrant a compensable rating as a Roman numeral II is designated for both the right and left ear from Table VI of 38 C.F.R. § 4.85.  The intersection point for the right ear at Roman numeral II and for the left ear at Roman numeral II under Table VII shows that the hearing loss does not exceed the levels contemplated for a noncompensable (0 percent) schedular rating.

The March 2013 VA examination pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
40
35
40
45
40
LEFT
30
25
65
75
49

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 96 percent in the left ear.  Applying the March 2013 findings to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the right ear and Level I hearing loss in the left ear, which warrants a noncompensable rating under Table VII.  38 C.F.R. § 4.85.

According to the March 2013 VA examination report, "abnormal" findings were noted for bilateral acoustic emittance, ipsilateral acoustic reflexes, and contralateral acoustic reflects.  The VA examiner remarked that "insufficient acoustic seals precluded acoustic reflex testing."  As such, an addendum medical opinion was obtained pursuant to the June 2014 Board Remand.  In July 2014, the VA examiner opined that, given the presence of both type C tympanograms and a conductive component to the audiogram, any decrease in hearing impairment is at least as likely as not caused by or aggravated by manifestations of the Veteran's service-connected hearing loss disability.  The July 2014 VA examiner also recommended a current audiogram.

Pursuant to the July 2014 VA examiner's recommendation, the Veteran underwent another VA audiology examination in January 2015.  The January 2015 VA examination pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
30
45
55
55
46
LEFT
20
40
70
80
53

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 96 percent in the left ear.  Applying the January 2015 findings to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the right ear and Level I hearing loss in the left ear, which warrants a noncompensable rating under Table VII.  Id.

In an addendum to the January 2015 VA examination, tympanogram in the right ear was rechecked after ear cleaning.  Tympanogram improved, but the VA examiner indicated that hearing was essentially unchanged.  In a VA examination from February 2015, the VA examiner diagnosed the Veteran with eustachian tube dysfunction that is more likely than not caused by the service-connected hearing loss.  Pure tone thresholds and speech audiometry results, at that time, were identical to those of the January 2015 VA examination.

The provisions of 38 C.F.R. § 4.86(a) (exceptional patterns of hearing impairment) do not apply during this appeal period as the audiometric results of the VA audiometric examinations and the private audiology examination did not show pure tone thresholds of loss of 55 decibels or greater in the four relevant frequencies for the Veteran's ears.  The provisions of 38 C.F.R. § 4.86(b) are also not applicable as both ears are not shown to manifest 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hz.

In this case, the Veteran has reported the effects of his hearing loss on daily functioning.  Specifically, during the April 2009 VA examination, the Veteran reported that the hearing loss interferes with hearing in conversations with his wife and in noisy situations.  Also, in the March 2013 VA examination report, the Veteran indicated having hearing difficulty in almost all situations, especially in groups or if there is background noise.  Similarly, during the January 2015 VA examination, the Veteran reported that, if there is background noise of any kind, he cannot hear.  These descriptions of the Veteran's hearing loss must be considered in conjunction with the clinical evidence of record, as well as the pertinent rating criteria.  The VA examination reports of record include thorough hearing examinations.  While the Veteran has reported difficulty with hearing, particularly during conversations when there is background noise, which he reports has impacted daily functioning, the percentage, bilaterally, of speech recognition reflects high speech discrimination ability.  

The Board acknowledges the Veteran's general belief that the current hearing impairment warrants an increased disability rating, the contentions that the VA examination results are inconsistent with the severity of the bilateral hearing loss, and the reports of the impact of hearing loss on his daily life, including that understanding conversations with background noise are more challenging than understanding speech in a quiet examiner's room.  After consideration of such contentions, the Board finds that the more probative evidence regarding the severity of hearing impairment consists of the specifically measured pure tone threshold average and speech discrimination test results, as reported in examination reports by examiners who also recorded the Veteran's complaints. 

The audiometric examinations during the rating period show that the bilateral hearing loss does not warrant a compensable rating under the schedule, and the noncompensable rating is proper.  The most probative evidence as to the nature and severity of the Veteran's hearing loss are the audiometric findings and speech recognition test results, in combination, which reveal that the hearing loss does not warrant an increased (compensable) rating for any period.  Notwithstanding the general assertion that the test measures do not capture the actual severity of the hearing loss, there is no other competent evidence of record that indicates or suggests that the Veteran's measurable hearing loss is worse than has been demonstrated in the private and VA examination reports.  

The Board recognizes that hearing loss interferes with hearing in conversations, makes hearing in noisy situations (groups or background noise) more difficult; however, the weight of the evidence does not demonstrate that the hearing loss disability is worse than has been recorded at VA examinations and the private audiology examination, or that the hearing loss has functionally affected him more severely than has been discussed in the record and addressed by medical professionals.  There is no evidence of record, nor has the Veteran ever asserted, that his hearing loss has caused him to miss work or that his earning capacity has been affected.  The Veteran has not shown that he is functionally unable to communicate with others as a result of the additional difficulty in hearing during conversations with background noise.  The Board concludes that the audiometric and speech recognition evidence is of great probative value, and that the Veteran's allegations regarding the severity of his hearing loss and functional impairment consistent with the service-connected bilateral hearing loss do not provide a basis for a higher (compensable) rating.  

As such, the evidence of record supports the conclusion that the criteria for a higher (compensable) rating are not met during any time within the increased rating period on appeal.  For these reasons, the Board finds that an increased (or compensable) 

rating for bilateral hearing loss is not warranted for any period on appeal.  Because the preponderance of the evidence is against the appeal of a compensable rating for bilateral hearing loss, the benefit of the doubt doctrine is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

The Board finds that the symptomatology and impairment caused by the Veteran's service-connected bilateral hearing loss are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  An audiology examination report must fully describe the functional effects caused by a hearing disability in addition to dictating objective test results.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In this regard, the April 2009, March 2013, and January 2015 VA examination reports addressed the functional effects caused by the Veteran's bilateral hearing loss disability, noting general complaints of having difficulty in conversations when there is background noise.  Although the hearing loss affects the Veteran's daily life, in the May 2010 letter associated with the April 2010 private audiometric results, the Veteran's private treating audiologist indicated that the hearing impairment necessitates hearing aids, which would improve the Veteran's communication ability.  Indeed, the Veteran was prescribed hearing aids in 2009.

The schedular criteria are adequate to rate the Veteran's bilateral hearing loss disability.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns, which are not demonstrated in this case, and as measured by both audiology testing and speech recognition testing.  The Veteran's complaints involve diminished auditory acuity and speech recognition.  Diminished auditory acuity and speech recognition testing are the foundation of the schedular criteria.  Moreover, the testing is to be performed without the use of hearing aids.  See 38 C.F.R. § 4.85(a).  The scores represent a rating made on the worst possible objective measure of performance.  In short, the Veteran does not have any symptoms or impairment from the service-connected bilateral hearing loss disability that is unusual or is different from those contemplated by the schedular rating criteria.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the symptoms reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the bilateral hearing loss, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised; however, neither the Veteran nor the evidence suggests unemployability due to the bilateral hearing loss.  Rice, 22 Vet. App. at 447.  Thus, the Board finds that an informal claim for TDIU did not arise.


ORDER

For the entire increased rating period, a higher (compensable) rating for bilateral hearing loss is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


